Citation Nr: 0115449	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include lack of concentration, lack of alertness, 
confusion, depression, short term memory loss, 
indecisiveness, anxiety, disorientation, depression, audio 
hallucinations, exaggerated startle response, fatigue, sleep 
impairment, lack of sex drive, fear of closed places, fear of 
crowds, and fear of heights.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches, tremors, numbness, residuals of 
a concussion, dizziness, lightheadedness, fainting, 
blackouts, slurred speech, and neuralgia.

3.  Entitlement to service connection for residuals of a head 
injury, to include burning eyes, tearing eyes, vision (focus) 
problems, light sensitivity, night blindness, visual acuity, 
and depth perception.

4.  Entitlement to service connection for duodenal ulcer 
disease, chronic diarrhea, stomach acid, colon polyps, 
hemorrhoids, nausea, regurgitation, decreased appetite, and 
weight loss.

5.  Entitlement to service connection for frequent urination.

6.  Entitlement to service connection for a bilateral hearing 
loss, tinnitus, and equilibrium problems.

7.  Entitlement to service connection for nose bleeds, 
residuals of a fractured nose, nasal congestion, tongue 
sensations (claimed as smokers' mouth), tonsillitis, 
dysphagia, a throat condition, shortness of breath, a pinched 
lung, emphysema, and residuals of a lipoma of the left 
abdominal wall.

8.  Entitlement to service connection for a thyroid 
condition, excessive thirst, dry mouth, a metallic taste 
sensation, and low blood sugar.

9.  Entitlement to service connection for an appendectomy 
scar and skin sensitivity.

10.  Entitlement to service connection for arrhythmia, chest 
pains, and circulation problems.

11.  Entitlement to service connection for neck pain, 
residuals of a fractured collar bone, a pinched nerve in the 
right shoulder, bilateral torn rotator cuffs, a bilateral 
hand condition, a right wrist condition, residuals of two 
fractured ribs, low back pain, muscle spasms, bilateral calf 
cramps, a left knee condition, a bilateral hip condition, 
bilateral hammertoes, bilateral pes planus, a bilateral ankle 
condition, a left foot plantar wart, bilateral foot corns, 
groin pains, and a bilateral arm condition.

12.  Entitlement to a compensable rating for service-
connected residuals of a fracture of the proximal distal 
phalanx of the third right finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In the veteran's May 2000 substantive appeal he indicated 
that he had quit his job in September 1996 due to his 
disabilities.  Due to the facts that the veteran is service-
connected for residuals of a fracture of the proximal distal 
phalanx of the third right finger and served on active duty 
during a time of war, the Board believes that the veteran has 
raised the issues of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), and entitlement to a permanent and total 
disability rating for pension purposes.  Those issues are 
therefore referred to the RO for appropriate action.


REMAND

The veteran contends that he has more residuals from a fall 
during his active duty service than have been currently 
service-connected.  He also contends he has other 
disabilities not related to the fall, but due to his active 
duty service.

A review of the veteran's service medical records (SMR's) 
reveals a Clinical Record Cover Sheet which contains 
indications the veteran was hospitalized from January 26, 
1962, until February 2, 1962, at the "base hospital."  A DD 
735 Health Record indicates the hospital was the 4683rd U. S. 
Air Force Hospital.  The veteran's SMR's do not contain these 
hospitalization records, nor does it appear the RO attempted 
alternative searches for those records.  In Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), the U. S. Court of Appeals 
for the Federal Circuit (Fed. Cir.) held that a single 
request for pertinent SMR's specifically requested by a 
veteran and not obtained by the RO does not fulfill the duty 
to assist.  Id., at 1332.  The Fed. Cir. also held that 
inherent in the duty to assist is a requirement for VA to 
notify the veteran if VA is unable to obtain pertinent SMR's 
specifically requested by him or her, so that he or she may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain the SMR's; may submit 
alternative evidence and/or timely appeal.  Id.  The duty to 
assist also requires VA to notify the veteran of the 
existence of newly discovered SMR's and to assist him or her 
in recovering those records.  Id.; see also Jolley v. 
Derwinski, 1 Vet. App. 37, 39 (1990).

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

Thus, the veteran's service connection claims must be 
remanded in order for the RO to attempt all plausible 
alternative searches for the veteran's January-February 1962 
hospitalization records.  When, during the course of review, 
it is determined that further evidence or clarification of 
the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(2000).

The Board also notes that there are partial Social Security 
Administration psychiatric medical reports of record, and 
that the veteran has reported that he was denied Social 
Security benefits.  Since the complete Social Security 
records, including all medical reports, are not of record, 
the veteran's claims must be remanded for those records.  
VA's duty to assist includes the acquisition of Social 
Security Administration records and the appropriate 
consideration and weighing of that evidence.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  That duty includes obtaining the 
supporting medical records.  See Mazors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).

In connection with the veteran's increased rating claim for 
residuals of a fracture of the proximal distal phalanx of the 
third right finger, the Board notes that an August 1998 VA 
orthopedic examination report of the hands does not reveal 
that the examiner reviewed the claims file evidence nor 
reviewed the X-rays taken on the same day as the examination, 
which showed associated degenerative changes.  It also does 
not appear that the RO considered 38 C.F.R. § 4.59 and 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.

The U. S. Court of Appeals for Veteran's Claims (Court) has 
held that, in rating musculoskeletal disabilities, the Board 
is required to consider assigning a higher rating (in a case 
where the rating has been assigned in accordance with a 
diagnostic code based on limitation of motion) when there is 
greater limitation of motion from pain on use or during 
flare-ups.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

As it does not appear that the examiner considered limitation 
of motion and functional loss due to pain, and flare-ups, as 
required by §§ 4.40 and 4.45, the veteran should be afforded 
a new VA orthopedic examination which encompasses a thorough 
review of the claims file medical evidence and includes 
findings as to any limitation of motion and functional loss 
due to pain, and flare-ups.  The duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  See DeLuca, supra; Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to afford due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should conduct all possible 
alternative searches, including directly 
requesting hospitalization reports 
identified by the veteran and his service 
medical records, from the 4683rd Air 
Force Hospital, and requesting those 
records from the Surgeon General's Office 
if the search at the 4683rd Air Force 
Hospital is unsuccessful, in order to 
obtain the hospitalization records 
identified by the veteran and his service 
medical records.  These search requests 
should be specifically documented in the 
claims file, as should the replies, if no 
records are ultimately obtained.

2.  The RO should also contact the 
veteran to determine whether he has been 
seen by health care providers for any of 
his claimed disabilities since April 
1999, the most recent date of the current 
medical evidence.  Any identified records 
should be obtained and associated with 
the claims file.  The RO should also 
ensure that the requirements of the VCAA 
have been met.

3.  If additional service medical records 
or current treatment records are 
obtained, the RO should then determine 
whether additional VA examinations are 
necessary in light of that evidence, and, 
if so, the RO should provide the veteran 
with those examinations.  If additional 
examinations are provided, the RO should 
insure that the examiners have access to 
the veteran's claims file evidence, and 
that the examiners note in any reports 
that the claims file evidence has been 
reviewed.

4.  The RO should also afford the veteran 
a new orthopedic VA examination of the 
right hand and wrist.  All necessary 
tests and studies should be accomplished, 
and the clinical manifestations should be 
reported in detail.  The claims file must 
be made available to, and reviewed by, 
the examiner in connection with this 
evaluation and the examiner must note 
this fact in the examination report.  The 
examination must include complete range 
of motion findings, including active and 
passive ranges of motion, and findings as 
to the point at which motion is limited 
by pain, if indicated.  The findings 
should also reflect any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain on use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether these result in 
additional limits on functional ability.  
A complete rationale should then be given 
for each opinion and conclusion 
expressed.

5.  After completion of the above, the RO 
should review the examination report(s) 
to determine if it is in compliance with 
the directives of this remand.  If not, 
the report(s) should be returned, along 
with the claims file, for corrective 
action.

6.  The RO should then adjudicate the 
veteran's service connection claims on 
the merits, on the basis on all the 
evidence of record and all applicable 
statutes, regulations, and caselaw, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  The RO 
should also adjudicate the veteran's 
increased rating claim on the basis of 
all the evidence of record and all 
applicable statutes, regulations, and 
caselaw.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
applicable time to respond.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


